New School v Farm Family Cas. Ins. Co. (2015 NY Slip Op 01174)





New School v Farm Family Cas. Ins. Co.


2015 NY Slip Op 01174


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


14187N 108307/11

[*1] The New School, Plaintiff-Respondent,
vFarm Family Casualty Insurance Company, Defendant-Appellant.


Gorton & Gorton LLP, Mineola (John T. Gorton of counsel), for appellant.
Ahmuty, Demers & McManus, Albertson (William J. Mitchell of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenny, J.), entered July 16, 2014, which granted plaintiff's motion for post-note of issue discovery and extended its time to move for summary judgment, unanimously affirmed, without costs.
We find no abuse of discretion in the trial court's ordering of additional discovery and restriction of future motion practice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK